UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-6641


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SAMUEL KEITH KERR, II,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    James C. Fox, Senior
District Judge. (5:08-cr-00302-F-1; 5:14-cv-00262-F)


Submitted:   January 9, 2017                 Decided:   January 26, 2017


Before GREGORY, Chief Judge, THACKER, Circuit Judge, and DAVIS,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Samuel Keith Kerr, II, Appellant Pro Se.     Ethan A. Ontjes,
Assistant United States Attorney, Seth Morgan Wood, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Samuel Keith Kerr, II, seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2012) motion.                               The

order is not appealable unless a circuit justice or judge issues

a   certificate        of    appealability.             28    U.S.C.    § 2253(c)(1)(B)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                   When the district court denies

relief    on    the    merits,    a   prisoner         satisfies      this   standard      by

demonstrating         that     reasonable        jurists      would     find     that     the

district       court’s      assessment   of       the    constitutional          claims    is

debatable      or     wrong.     Slack    v.      McDaniel,       529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,      and   that       the    motion    states     a    debatable

claim of the denial of a constitutional right.                          Slack, 529 U.S.

at 484-85.

      We have independently reviewed the record and conclude that

Kerr has not made the requisite showing.                      Accordingly, we deny a

certificate of appealability, deny leave to proceed in forma

pauperis,       and    dismiss    the    appeal.             We   dispense       with    oral

argument because the facts and legal contentions are adequately



                                             2
presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3